Citation Nr: 0433274	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  00-04 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 
2000, for a grant of service connection for a cognitive 
disorder.

2.  Entitlement to an evaluation in excess of 50 percent for 
a cognitive disorder.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine with a 
history of myofascial pain of the cervical spine and 
trapezius.

(The issues of entitlement to increased evaluations for 
sinusitis and a skin disorder and entitlement to an earlier 
effective date for a grant of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities were the subject of an earlier decision.) 


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from June 1971 to December 
1974 and from December 1978 to February 1992 and from March 
1992 to September 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 2000, August 2000, and April 
2001 by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

By a decision dated April 15, 2003, the Board denied the 
veteran's claims on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the veteran-
appellant and the Secretary of Veterans Affairs, vacated the 
Board's April 15, 2003, decision and remanded the matter to 
the Board for further proceedings. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In March 2003, having determined that VA had not complied 
with VA's duty to notify the veteran pursuant to the VCAA, 
the Board sent the veteran a VCAA notice letter.  However, in 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348-1349 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which required the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and that the claimant has "not less than 30 days to respond 
to the notice" was invalid because it was contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  Recently, 38 C.F.R. § 19.9 was amended to 
eliminate the provision requiring the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and to provide instead 
that, if correction of a procedural defect or any other 
action is essential for a proper appellate decision, a 
Veterans Law Judge shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  See 69 Fed. Reg. 53807-53808 (September 3, 
2004).  Therefore, the Board must remand this case to the RO 
via the AMC in order to fulfill VA's duty to notify the 
veteran pursuant to the VCAA.

With regard to the issue of entitlement to an evaluation in 
excess of 20 percent for degenerative joint disease of the 
cervical spine with a history of myofascial pain of the 
cervical spine and trapezius, the joint motion by the parties 
before the Court stated that the Board should remand the case 
for an examination which complies with 38 C.F.R. §§ 4.40, 
4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) (A diagnostic code based on limitation of motion of a 
joint does not subsume 38 C.F.R. § 4.40 and 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups).  Further development of the 
evidence on that issue is thus indicated.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically advise the veteran of 
the evidence considered and the reasons 
and bases for the denial of his claims, 
and then inform him of the nature of 
evidence necessary to substantiate his 
claims, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is requested to provide.  The RO 
should invite him to submit any evidence 
in his possession which is potentially 
probative of his claims.

2.  The AMC should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3.  The AMC should then arrange for the 
veteran to undergo an orthopedic 
examination to evaluate the nature and 
severity of his degenerative joint 
disease of the cervical spine with a 
history of myofascial pain of the 
cervical spine and trapezius.  It is 
imperative that the examiner review the 
pertinent medical records in the claims 
file.  All indicated diagnostic studies 
should be performed.  In accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the orthopedic examination report should 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the orthopedic examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during the flare-ups 
or after repeated use of the cervical 
spine over a period of time, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups or after 
repeated use.  If the examiner is unable 
to offer an opinion as to the nature of 
any additional disability during a flare-
up or after repeated use, that fact 
should be stated.

4.  The AMC should then review the claims 
file and undertake any additional 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A and its implementing regulations, 
consistent with all governing legal 
authority.  

5.  Then, the AMC should readjudicate the 
claims based on consideration of the 
entire evidence of record.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




